Case 1:17-cv-01323-MN Document 373 Filed 07/14/21 Page 1 of 4 PageID #: 10493




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

Consumer Financial Protection Bureau,         )
                                              )
                       Plaintiff,             )
                                              )       C.A. No. 1:17-cv-01323-MN
       v.                                     )
                                              )
The National Collegiate Master Student        )
Loan Trust, et al.,                           )
                                              )
                       Defendants.            )


            PLAINTIFF CONSUMER FINANCIAL PROTECTION BUREAU’S
                SECOND NOTICE OF SUPPLEMENTAL AUTHORITY

       Plaintiff Consumer Financial Protection Bureau submits this second Notice to inform the

Court of two developments relevant to the Court’s adjudication of the pending Motion to

Dismiss filed by Defendants and certain intervenors (D.I. 366)—specifically, the parties’

arguments about the effect of the invalid removal restriction in the Consumer Financial

Protection Act (CFPA).

       First, the district court in CFPB v. Access Funding, LLC, No. 1:16-cv-03759 (D. Md.

July 12, 2021) (slip op. attached as Exh. A), held that the Bureau had validly ratified that

enforcement action and rejected the argument that ratification “came too late because the statute

of limitations as to the [Bureau’s] claims had already expired.” Slip op. at 31 (quotation marks

omitted). Just like the court in CFPB v. Navient Corp., No. 3:17-cv-101, 2021 WL 134618 (M.D.

Pa. Jan. 13, 2021), the court in Access Funding held that the time for the Bureau to ratify the case

was equitably tolled. Slip op. at 38-41. It concluded that, notwithstanding that “the case has been

pending for a considerable period,” the Bureau had “vigorously pursued its claims against

defendants,” including by engaging in discovery and motion practice (just as the Bureau has



                                                  1
Case 1:17-cv-01323-MN Document 373 Filed 07/14/21 Page 2 of 4 PageID #: 10494




done here). Id. at 38. The court further held that “[a]ny defect in the CFPB’s timely pursuit of

this action was caused by an obstacle ‘beyond its control’”—i.e., the inclusion of an

unconstitutional removal restriction in the CFPA. Id. at 39 (quoting Navient Corp., 2021 WL

134618, at *13). The court also noted that the defendants would not be prejudiced by the

Bureau’s continued pursuit of its claims and that dismissal would be contrary to the Supreme

Court’s concern in Seila Law LLC v. CFPB, 140 S. Ct. 2183 (2020), “with limiting the damage

caused by its holding in order to preserve the agency’s work.” Slip op. at 40.

        The fact that the operative pleading in this case was filed while the Bureau was

unquestionably headed by a fully accountable official means the Court need no longer address

ratification issues. See D.I. 368 at 3-7. If it does, and if it holds that the ratification here was

necessary and would otherwise be untimely, the Court should follow the reasoning in Access

Funding with respect to equitable tolling, including because the First Amended Complaint in this

case identifies numerous particular facts showing that the Bureau has vigorously pursued its

claims and thus is entitled to equitable tolling. See id. at 7-10. 1

        Second, an intervenor in this case previously argued that this Court should not follow the

decision in Navient approving ratification of another Bureau enforcement action because the

district court in that case subsequently certified its decision for interlocutory appeal. See D.I.

357. This week, the Third Circuit denied Navient’s petition for interlocutory review, rejecting the




1For the reasons it has previously explained, the Bureau respectfully disagrees with the court’s
conclusion in Access Funding that, were it not for equitable tolling, the Bureau’s ratification
would be untimely. See, e.g., D.I. 368 at 7 n.3; D.I. 371 at 2-3.
                                                   2
Case 1:17-cv-01323-MN Document 373 Filed 07/14/21 Page 3 of 4 PageID #: 10495




company’s arguments why the court should review the district court’s holding on ratification.

See Order, CFPB v. Navient Corp., No. 21-8011 (3d Cir. July 12, 2021) (attached as Exh. B).


Dated: July 14, 2021

                                            Respectfully submitted,


                                            Attorneys for Plaintiff
                                            Consumer Financial Protection Bureau

                                            CARA PETERSEN
                                            Acting Enforcement Director

                                            DEBORAH MORRIS
                                            Deputy Enforcement Director

                                            ALUSHEYI J. WHEELER
                                            Assistant Litigation Deputy


                                            /s/ Stephen C. Jacques
                                            Stephen C. Jacques
                                            stephen.jacques@cfpb.gov
                                            Phone: 202-435-7368

                                            Tiffany Hardy
                                            tiffany.hardy@cfpb.gov
                                            202-435-9375

                                            Gabriel Hopkins
                                            gabriel.hopkins@cfpb.gov
                                            202-435-7842

                                            Enforcement Attorneys
                                            Consumer Financial Protection Bureau
                                            1700 G Street NW
                                            Washington, DC 20552
                                            Facsimile: (202) 435-7722




                                               3
Case 1:17-cv-01323-MN Document 373 Filed 07/14/21 Page 4 of 4 PageID #: 10496




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 14, 2021, I electronically filed Plaintiff Consumer Financial

Protection Bureau’s Second Notice of Supplemental Authority with the Clerk of Court using

CM/ECF, which will send notification of such filing to all parties to this matter registered for

CM/ECF.



Dated: July 14, 2021

                                              /s/ Stephen C. Jacques
                                              Consumer Financial Protection Bureau
                                              1700 G St. NW
                                              Washington, DC 20552
                                              stephen.jacques@cfpb.gov

                                              Attorney for Plaintiff
                                              Consumer Financial Protection Bureau




                                                 4
